DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  invention in the reply filed on 10/04/2021 is acknowledged. Thus claims 1- 13 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“A micro-forging device coupled to the cladding device for forging the cladding layer", in claim 1, "micro-forging device" - generic place holder, coupled with "for forging the cladding layer" - a functional language without reciting sufficient structure. The "micro-forging device" is described in paragraph (0027) of the specification and claim 5 to comprise "a forging hammer". Thus, it is structurally interpreted to be a hammer and equivalents thereof.
  "A detecting device configured to detect a first internal effect parameter of the cladding layer ", in claim 1, "a detecting device" - generic place holder, coupled with " to detect a first internal effect parameter of the cladding layer” - a functional language without reciting sufficient structure. The “detecting device" is described in paragraph (0027) of the specification and claim 5 to be "a distance sensor”. Thus, it is structurally interpreted to be a distance sensor and equivalent thereof. 
 "A control module" - generic place holder, "configured to receive the first internal effect parameter detected by the detecting device, and calculate a first calculated temperature at the forging position based on the first internal effect parameter "- a functional language without reciting sufficient structure, in claim 1, described in paragraph (0023) of the specification comprising "a storage unit" and "an adjusting module" which is not sufficient structure to perform the recited function. As such, this limitation is rejected under 35 U.S.C. 112(a) and 112(b).
 "An adjusting module"- generic place holder, "configured to receive the first calculated temperature and to adjust the at least one of the first energy source and the micro-forging device "- a functional language without reciting sufficient structure, in claim 1, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, this claim recites “… an adjusting module…configured to receive the first calculated temperature and to adjust the at least one of the first energy source and the micro-forging device…” without sufficient recitation of what the “adjusting device” structurally entails. the specification describes the “adjusting module" to be coupled to at least one of the first energy source 211 and the micro-forging device 215, receiving the first calculated temperature calculated by the control module 220 and adjusting at least one of the first energy source 211 and the micro-forging device 215 in paragraph (0027) of the specification and “increases the output energy/power of the energy source” in paragraph (0046). This fails to describe what the adjusting module is, is it a Knob, a switch or a program etc.? Thus, the specification failed to reasonably convey as to what the “adjusting module” is to one of ordinary skill in the relevant art. Appropriate correction is required. Further, claim1 Recites “… a control module configured to receive the first internal effect parameter detected by the detecting device, and calculate a first calculated temperature at the forging position based on the first internal effect parameter…” and the specification describes the “control module” comprising "a storage unit" and "an adjusting module" in paragraph (0023) wherein the “adjusting module” is not described in the specification  to reasonably convey as to what the adjusting module  structurally entails. Thus, one of ordinary skill in the relevant art cannot reasonably ascertain what the “control module “is. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim limitations “control module” and “an adjusting module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as stated above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “An adjusting module" is described to be coupled to at least one of the first energy source 211 and the micro-forging device 215, receiving the first calculated temperature calculated by the control module 220 and adjusting at least one of the first energy source 211 and the micro-forging device 215 in paragraph (0027) of the specification and “increases the output energy/power of the energy source” in paragraph (0046). However, the specification failed to disclose as to what the “adjusting device” structurally entails or give an example of a structure or equivalent for the “adjusting device”. Is it a Knob, a switch or a program etc.?  Further, because the limitation “Control module” is described be comprising “storage unit” and “an adjusting module”, the lacking structure of the “adjusting module” is included in the “control module” making the limitation “control module” indefinite.   Therefore, the claim (claim 1) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, this claim recites “a control module … calculate a first calculated temperature at the forging position based on the first internal effect parameter…” and it is not clear whether the limitation claims reading an already calculated temperature data or calculating the temperature based on a parameter (the first internal effect parameter) rendering  the claim indefinite. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 and 10 - 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang et al. (CN 106 825574 A), here in after called Yang.
Regarding claim 1, Yang discloses a temperature control system for additive manufacturing (a laser impact forging composite additive manufacturing device for the metal gradient material, (0002, FIG. 2)), the system comprising: a cladding device (heat source nozzle 2 and powder feeding nozzle 3, FIG.2) configured to fuse a material and form a cladding layer (multi-metal mixed powder of nozzle 3 is fused by the heat source 2 to form the cladding layer of the workpiece , (0011)), the cladding device comprising a first energy source (heat spray nozzle 2, (0056, FIG.2)) configured to direct an energy beam toward the material for fusing at least a portion of the material to form the cladding layer (the laser heat nozzle 2 is coaxially arranged to the multi-metal mixed powder feeding nozzle 3 to fuse and form the cladding layer, (0011,0057 and FIG.2)); a micro-forging device coupled to the cladding device for forging the cladding layer (a shock wave generating laser nozzle 4 that moves synchronously with the cladding heat source nozzle 2 generates a shock wave 11 that will be transmitted to the internal structure of the cladding layer 16, which is equivalent to performing impact- forging inside the cladding layer 16 (0059, 0060, FIG. 2 and 3)); a detecting device (ultrasonic detection probe 17 and temperature sensor 6) configured to detect a first internal effect parameter of the cladding layer (the ultrasonic detection probe 17 used for detecting defects and parameters thereof, such as distribution conditions, size structures and the like in the cladding layer 16 during the forming process by ultrasonic waves, (0061, FIG.2 and 3) and the temperature sensor 6 used to detect the temperature of the cladding layer , (0062, FIG.2) ); a control module (a temperature controller-7, (0035, FIG.2)) configured to receive the first internal effect parameter detected by the detecting device (the temperature controller 7 is connected to the temperature sensor 6 to receive the temperature detected at the cladding layer, (0062, FIG.2)), and calculate a first calculated temperature at the forging position based on the first internal effect parameter (the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6, so that the temperature of the formed cladding layer meets the expected requirements, (0062, FIG.2)); and an adjusting module (a temperature controller-7, a stress simulation module-8 and a stress detection module-9 controlled by a CPU, see FIG.2) coupled to at least one of the first energy source and the micro- forging device (the stress detection module 9 in signal connection with the shock wave generating laser nozzle 4 and a stress simulation module 8 which in turn is connected to the temperature sensor 6 and detection probe 17 for performing thermo-mechanical coupling numerical simulation and detecting stress distribution conditions, such as stress types and stress amplitudes, (0063, FIG.2)) and configured to receive the first calculated temperature and to adjust the at least one of the first energy source and the micro-forging device to make the first calculated temperature at the forging position fall within a desired temperature range if the first calculated temperature does not fall within the desired temperature range (the temperature controller 7 is configured to receive the temperature detected by the temperature sensor 6 at the forging position and control the outlet temperature of the heat source nozzle 2 according to the detected value, so that the temperature of the formed cladding layer meets the expected requirement, (0062) and the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, (0063, FIG.2)).  
Regarding claim 4, Yang discloses that the system according to claim 1, wherein the first internal effect parameter is selected from a stress or a strain (the detection module is configured to detect stress distribution parameters, such as stress types and stress amplitudes, (0063)).  
Regarding claim 8, Yang discloses the system according to claim 1, wherein the detecting device comprises a stress detecting module configured to detect an axial load of a main axis of the cladding device applied by the micro-forging device and determine a stress of the cladding layer at the forging position based on the axial load (the detecting device comprises a detection probe (17) and connected to the stress monitoring nodule (9) measures parameters thereof, such as distribution conditions, size structures and stress amplitude  in the cladding layer (16) during the forming process, Yang (0061, 0062, 0063)).  
Regarding claim 10, Yang discloses the system according to claim 1, wherein, the adjusting module is configured to increase an energy output of the first energy source if the first calculated temperature at the forging position is lower than a minimum value of the desired temperature range (the temperature controller is configured to detect temperature at the forging position and If the temperature is too high/too low shifted from the best plastic forming temperature zone, then the heat source temperature is reduced/increased to form a closed-loop control (0046, 0062)).  
Regarding claim 11, Yang discloses the system according to claim 1, further comprising a second energy source selected from a laser energy source, an electron beam energy source, a plasma energy source, an infrared energy source, an electromagnetic induction energy source and a resistance energy source (the system disclosed in FIG.2 comprises a first heating laser (first energy source) that supplies the heat source spray nozzle 2 through trachea (5) and a second pulsed laser source that supplies the shock wave generating laser nozzle (4) (forging device), Yang (FIG. 2)), wherein, the adjusting module is configured to increase an energy output of the second 7energy source if the first calculated temperature at the forging position is lower than a minimum value of the desired temperature range (the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, Yang (0063, FIG.2)).  
Regarding claim 12, Yang discloses the system according to claim 1, wherein, the adjusting module is configured to decrease an energy output of the first energy source when the first calculated temperature at the forging position is larger than a maximum value of the desired temperature range (the temperature controller is configured to detect temperature at the forging position and If the temperature is too high/too low shifted from the best plastic forming temperature zone, then the heat source temperature is reduced/increased to form a closed-loop control (0046, 0062)).  
Regarding claim 13, Yang discloses the system according to claim 1, wherein the micro-forging device is movable relative to the cladding device to adjust a distance between the micro-forging device and a molten pool which the material is fused (a shock wave generating laser nozzle 4 that moves synchronously with the cladding heat source nozzle 2 generates a shock wave 11 that will be transmitted to the internal structure of the cladding layer 16, Yang (0059, 0060, FIG. 2 and 3); and the adjusting module is configured to move the micro-forging device to an adjusted forging position directionally away from the molten pool until the first calculated temperature at the adjusted forging position falls within the desired temperature range if the first calculated temperature at the forging position is larger than a maximum value of the desired temperature range (the stress detection module 9 is in signal connection with the shock wave generating laser nozzle 4 (micro-forging device), so that the laser nozzle 4 can perform laser shock processing on the workpiece according to the detected result of the stress detection module 9, and the high-amplitude harmful tensile stress is eliminated mainly by loading controllable residual compressive stress, and the laser nozzle 4 synchronized with the movement with heat source spray nozzle 2 can be ejected after the cladding layer is formed, Yang,(0059, 0063 and FIG.2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Myerberg et al. (US 2017/0173878 A1), here in after called Myerberg.
Regarding claim 2, Yang discloses the system according to claim 1, wherein the control module is configured to calculate the first calculated temperature at the forging position based on the first internal effect parameter and the first internal-effect-parameter versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor(6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, (0062, 0063 and FIG.2)).  
	Even though it is implied by the computer shown in FIG. 2 that is connected to the temperature controller 7, stress detection module 9 and the stress simulation module 8 that generates a thermo-mechanical simulation data, Yang does not explicitly say the control module comprises a storage unit stored therein a first internal-effect-parameter versus temperature curve of the 5material.
	However, Myerberg that teaches additive manufacturing of an object using a fused a metallic build material aided by an ultrasonic vibrator (0002, 0005), also teaches a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components and the controller is configured to adjust a thermal parameter of the fused filament fabrication system during fabrication according to the spatial temporal map of thermal history or any sensor data generated by other sensor components (0037, 0134 and FIG. 4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temperature controller (7) of Yang to have a storage unit that stores the temperature sensor information as well as the thermo-mechanical numerical coupling simulation data generated by the stress simulation module (8) in order to control the temperature and the stress distribution conditions, such as stress types and stress amplitudes of the formed cladding layer meet the expected requirements.
Regarding claim 3, Yang in view of Myerberg teaches  the system according to claim 2, wherein the detecting device is configured to detect a second internal effect parameter of the cladding layer at the forging position (the ultrasonic detection probe (17) of the detecting device detects parameters, such as the distribution of defects, size structure in the cladding layer recording the position so that it is convenient for targeted laser shock forging in subsequent steps, Yang(0061)) wherein the control module is configured to calculate a second calculated  and to update the first internal-effect- parameter versus temperature curve and/or the second internal-effect-parameter versus temperature curve based on an adaptive algorithm, if the second calculated temperature does not fall in the desired temperature range (the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6 and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)). 
Regarding claim 9, Yang in view of  Myerberg teaches the system according to claim 8, wherein the control module comprises a storage unit stored therein a stress versus temperature curve of the material (a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components, Myerberg (0037, 0134 and FIG. 4), and the control module is configured to calculate the first calculated temperature at the forging position based on the stress and the stress versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor(6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).  
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Bamberg et al. (US 2017/0252860 A1), here in after called Bamberg.
Regarding claim 5, Yang discloses the system according to claim 1, wherein the micro- forging device is configured to forge the cladding layer through vibration (the micro-forging device is a shock wave generating laser nozzle 4 that moves synchronously with the cladding heat source nozzle 2 generates a shock wave 11 (vibration) that will be transmitted to the internal structure of the cladding layer 16, which is equivalent to performing impact-forging inside the cladding layer 16, Yang (0059, 0060, FIG. 2 and 3)),  and the detecting device comprises a distance sensor configured to detect an amplitude of the micro-forging device that is forging the cladding layer, and determine a strain of the cladding layer at the forging position based on the amplitude (the detecting device comprises a detection probe 17 measuring parameters thereof, such as distribution conditions, size structures and stress amplitude the in the cladding layer 16 during the forming process and the parameters of laser-impact of the laser forging device is controlled according to measurement result, controllable residual compressive stress amplitude that eliminate harmful tensions are loaded, Yang (0061,0062,0063,  FIG.2 and 3).  
Yang does not explicitly teach the micro-forging device comprises a forging hammer.
However, Bamberg that teaches a device for the generative or additive manufacture of components by layer-by-layer joining of powder particles to one another (0002), also teaches impact device 16 comprising a tool 17 (a forging hammer) that can execute back-and-forth movements at a frequency in the ultrasonic range, whereby the tool can be brought into contact with the component, so that the tool 17 can act on the surface of the component 3 being compacted (0034, FIG.2). Further, Bamberg teaches laser shock peening can equivalently substitute the compacting of the material being worked on by the impact device (005, 0016). Yang also discloses the micro-forging device, a shock wave generating laser nozzle 4 , generates a vibration in the cladding layer equivalent to performing mechanical  impact-forging inside the cladding layer 16 (Yang (0059, 0060, FIG. 2 and 3). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the shock wave generating laser nozzle 4 with a forging hammer to forge the cladding layer through vibration as is evidenced by both Yang and Bamberg it is known in the art that one (shock wave generating laser nozzle 4) is a simple substitute of another (forging hammer) and “the substitution of one known element for another that yields predictable results is considered ordinary skill in the art”, (MPEP 2143.B). 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Bamberg in further view of Myerberg.
Regarding claim 6, Yang in view of Bamberg teaches the system according to claim 5, wherein the control module is configured to calculate the first calculated temperature at the forging position based on the strain and the strain versus temperature curve (the controller (7) controls the outlet temperature of the heat source nozzle (2) at the forging position according to the detected value read by the temperature sensor(6) and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)).    
Even though it is implied by the computer shown in FIG. 2 that is connected to the temperature controller 7, stress detection module 9 and the stress simulation module 8 that generates a thermo-mechanical simulation data, Yang does not explicitly say the control module comprises a storage unit stored therein a strain versus temperature curve of the material.
However, Myerberg that teaches additive manufacturing of an object using a fused a metallic build material aided by an ultrasonic vibrator (0002, 0005), also teaches a controller comprises a memory that stores spatial temporal map of thermal history or sensor data generated by other sensor components and the controller is configured to adjust a thermal parameter of the fused filament fabrication system during fabrication according to the spatial temporal map of thermal history or any sensor data generated by other sensor components (0037, 0134 and FIG. 4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temperature controller (7) of Yang to have a storage unit that stores the temperature sensor information as well as the thermo-mechanical numerical coupling simulation data generated by the stress simulation module (8) in order to control the temperature and the stress distribution conditions, such as stress types and stress amplitudes of the formed cladding layer meet the expected requirements.
Regarding claim 7, Yang in view of Bamberg in further view of Bamberg teaches the system according to claim 6, wherein the detecting device is configured to detect a stress of the cladding layer at the forging position (the detecting device comprises a detection probe (17) and connected to the stress monitoring nodule (9) measures parameters thereof, such as distribution conditions, size structures and stress amplitude  in the cladding layer (16) during the forming process, Yang (0061, 0062, 0063)) wherein, the control module is configured to calculate a second calculated temperature at the forging position based on the stress and a stress versus temperature curve stored by the storage unit, if the first calculated temperature at the forging position falls within the desired temperature range and to update the strain versus temperature curve and/or the stress versus temperature curve based on an adaptive algorithm, if the second calculated temperature does not fall in the desired temperature range(the temperature controller 7 controls the outlet temperature of the heat source nozzle 2 at the forging position according to the detected value read by the temperature sensor 6 and thermo-mechanical coupling simulation data of the stress simulation module, so that the temperature of the formed cladding layer meets the expected requirements, Yang (0062, 0063 and FIG.2)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761